                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 4:21-cr-00014-RRB-SAO
                                            )
                      Plaintiff,            )
                                            )
         vs.                                )
                                            )
  YAUNA MARIE TAYLOR,                       )
                                            )
                    Defendant.              )
                                            )
                                            )

                                       ORDER

      Having duly considered the United States’ Motion to Quash Arrest Warrant and

Issue a Summons, the motion is hereby granted. The arrest warrant issued on April 29,

2021, shall be quashed and instead, a summons issued to the defendant.

      DATED this 30th day of April, 2021, at Fairbanks, Alaska.



                                        __s/SCOTT A. ORAVEC__________
                                        UNITED STATES DISTRICT JUDGE
